TRADEMARK ASSIGNMENT

 

This Trademark Assignment (the "Assignment") is made this 14th day of March,
2012, by and between Preferred Apartment Advisors, LLC ("Assignee") and
Preferred Apartment Communities, Inc.; ("Assignor")

 

WHEREAS, pursuant to previous agreements between the parties, Assignor agrees to
assign, transfer and convey all of its right, title and interest in and to the
Marks (as defined below) to Assignee;

 

WHEREAS, Assignor owns the trademarks, registrations and applications identified
on Schedule A attached hereto and the common law rights in same (collectively,
hereinafter the "Marks");

 

WHEREAS, Assignee is desirous of acquiring the Marks and all rights therein,
including the goodwill of the business associated therewith; and

 

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Assignor hereby conveys, transfers and assigns to
Assignee all right, title and interest in and to the Marks, and all applications
and registrations identified on Schedule A, together with the goodwill of the
business associated therewith. Assignor further assigns to Assignee all of its
rights to sue for and receive all damages and other relief from past infringing
uses of the Marks. Assignor hereby requests the Commissioner of Patents and
Trademarks to record this Assignment to Assignee and to issue any Certificates
of Registration in the name of Assignee. This Assignment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be executed as
of the date first set forth above.

 



  PREFERRED APARTMENT   ADVISORS, LLC         By: /s/ John A. Williams     John
A. Williams     President and Chief Executive Officer







 



Acknowledged and Agreed:     PREFERRED APARTMENT COMMUNITIES, INC.     By: /s/
John A. Williams   John A. Williams   President and Chief Executive Officer



 

 

 

SCHEDULE A

 



Serial No. Reg. No. Word Mark   77894777   A PREFERRED APARTMENT COMMUNITY  
77894742   PREFERRED APARTMENT COMMUNITIES   77894738   PREFERRED APARTMENT  
77895741 4032206 PREFERRED APARTMENT   77895736 4032205 PREFERRED APARTMENT
COMMUNITIES   77895730 4029389 A PREFERRED APARTMENT COMMUNITY   77895649
4029388 A PREFERRED APARTMENT COMMUNITY  



 

 

 



 

 

